Exhibit 10.2

CONTRACT OF EMPLOYMENT

THIS CONTRACT is made the 31 August 2009 and is made between:

 

(1) CLEAR CHANNEL OUTDOOR LTD whose registered office is 33 Golden Square London
W1F 9JT (the Company); and

 

(2) CHRISTOPHER WILLIAM ECCLESHARE of 9 The Mount, London NW3 6SZ (You).

 

1. GENERAL

 

1.1 This Contract of Employment (the Contract) sets out the particulars of your
employment with the Company as at the date of this Contract and complies with
section 1 of the Employment Rights Act 1996.

 

1.2 Your employment under this agreement will begin with effect from 31 August
2009. For the purposes of the Employment Rights Act 1996, your period of
continuous employment with the Company shall begin on the same date (the
Employment).

 

1.3 In the event of any inconsistency between the terms of this Contract and the
Employee Handbook, the terms of this Contract will prevail.

 

1.4 In this Contract, Group Company shall mean any company which is for the time
being a subsidiary or holding company of the Company (as defined in section 736
of the Companies Act 1985) and any company in which the Company or any
subsidiary or holding company of the Company (as defined in section 736 of the
Companies Act 1985) has a beneficial ownership of or controls 20% or more of the
issued share capital.

 

2. JOB TITLE/DUTIES

 

2.1 You are employed as the Company’s Chief Executive Officer, International
(Europe, the Middle East and Asia) and will report to the Chief Executive
Officer of Clear Channel Outdoor (“Global CEO”), currently Mark Mays (Your
Director). The Company reserves the right to change Your Director to another
person who is Global CEO or of commensurate position at any time without your
prior agreement although the Company will notify you of any such change.

 

-1-



--------------------------------------------------------------------------------

2.2 You will devote the whole of your working time attention and abilities to
the duties which you will perform on behalf of the Company and any Group Company
for the time being and you will not during the course of the Employment without
the prior written consent of Your Director provide your services to or engage in
any other business or activity which is in any way similar or related to the
business of the Company or any Group Company.

 

2.3 You acknowledge and agree that the Company has the right to monitor your use
of computer and telecommunications equipment provided to you for the purpose of
the Employment and including your use of internet, email and telephone
correspondence.

 

2.4 You will promptly disclose to the Board in writing:

 

  2.4.1 any actual or intended material breach of duty or lawful obligation owed
by you or by any other employee to the Company or any Group Company of which you
become aware;

 

  2.4.2 any offer of employment made to you or any offer of employment made to
any other employee of the Company or any Group Company of which you become aware
in each case where that offer of employment is made by or on behalf of any third
party engaged in providing products or services in outdoor advertising in
competition with the Company or any Group Company;

 

  2.4.3 any approach made by or on behalf of any third party, whether to you or
to any other employee of the Company or any Group Company of which you become
aware and which you know (or ought reasonably to have known) is intended to
result in the diversion of business away from the Company or any Group Company.

For the avoidance of doubt, it is acknowledged that you hold a non-executive
directorship with Hays plc and may continue to do so and that, on that ceasing,
you may with the Company’s prior written consent (which shall not be
unreasonably withheld) take up one non-executive role at any given time with a
business that does not compete with the Company or any Group Company.

 

2.5 You acknowledge and agree that you are at all times during your employment,
including during any period of suspension or during any Garden Leave Period,
subject to a duty of goodwill, trust, confidence, exclusive service, faith and
fidelity to the Company. These duties include, without limitation the duty
throughout the duration of this Contract:

 

2



--------------------------------------------------------------------------------

  2.5.1 not to compete with the Company or any Group Company;

 

  2.5.2 not to make preparations (during such hours as you should be providing
services under this Contract) to compete with the Company or any Group Company
after this Contract has terminated;

 

  2.5.3 not to solicit in competition with the Company or any Group Company any
customer or customers of the Company or Group Company;

 

  2.5.4 not to entertain invitations to provide services either in a personal
capacity or on behalf of any third party from actual or prospective customers of
the Company or any Group Company where such invitations relate to services which
could be provided by the Company or any Group Company;

 

  2.5.5 not to offer employment elsewhere to employees of the company or any
Group Company (other than employment by the Company or any Group Company);

 

  2.5.6 not to copy or memorise confidential information or trade secrets of the
Company or any Group Company with a view to using or disclosing such information
for a purpose other than for the benefit of the Company or the Group Company;
and

 

  2.5.7 not to conspire, collude, cooperate with or otherwise encourage, procure
or assist any third party to do anything which, if done by you, would be a
breach of 2.5.1 to 2.5.6 above.

 

3. PLACE OF WORK

 

3.1 Your normal place of work will be 33 Golden Square, London, W1F 9JT however
you will be required to travel to other places within the United Kingdom and
abroad as required to fulfil your duties. The Company’s policies relating to
travel and expenses as amended from time to time will apply in respect of the
costs of such travel. The Company also reserves the right to change your normal
place of work to any other location within Greater London which is the Company’s
headquarters.

 

4. HOURS OF WORK

 

4.1

Your normal hours of work are 9 am to 5.30 pm, Monday to Friday. You will work
such additional hours and at different times as may reasonably be required to
meet the needs of

 

3



--------------------------------------------------------------------------------

 

the business.

 

4.2 There is no contractual right to overtime and any overtime payments are at
the sole and absolute discretion of the Company.

 

4.3 You agree that the limits on working time in Regulation 4(1) of the Working
Time Regulations 1998 will not apply to your Employment (opt-out). You may
(subject to the provisions of the Regulations) give three months’ written notice
to the Company that you wish to revoke your agreement to this opt-out.

 

5. REMUNERATION

 

5.1

You will be paid your basic salary monthly in arrears by credit transfer to your
Bank account on or about the 25th day of each month at the rate of £402,685 per
annum (each instalment being deemed to accrue rateably from day to day). Your
salary (and any other payments (if any) due to you from time to time under the
terms of this agreement) will be paid to you via the Company’s payroll subject
to appropriate deductions for income tax and National Insurance contributions.

 

5.2 Your basic salary will be reviewed annually from 1 April at the absolute
discretion of the Company.

 

5.3 Details of the bonus arrangements applicable to you are set out in Schedule
2.

 

5.4 In addition to your basic salary, you will be entitled to receive a
non-pensionable car allowance of £18,000 per annum. This allowance will be paid
in equal monthly instalments with your salary less tax and National Insurance
contributions. The allowance shall be deemed to include all costs of road fund
licence, insurance premiums and running costs of the car, including fuel, oil,
maintenance and repairs.

 

5.5

During this agreement, you will be entitled to participate at the Company’s
expense in the Company’s life assurance and private medical insurance schemes.
Your membership of these schemes is subject to the rules of those schemes from
time to time (and any replacement schemes provided by the Company) and to you
(and if appropriate your spouse and dependent children) being eligible to
participate in or benefit from such schemes pursuant to their rules. If any
scheme provider (including but not limited to any insurance company) refuses for
any reason (whether based on its own interpretation of the terms of the

 

4



--------------------------------------------------------------------------------

 

insurance policy or otherwise) to provide any benefits, the Company is not
liable to provide any replacement benefits of the same or similar kind or to pay
compensation in lieu of such benefit.

 

5.6 The Company will contribute to a personal pension plan registered under
Chapter 2 Part 4 of the Finance Act 2004 nominated by you an annual amount equal
to 15% of your annual basic salary from time to time, unless you first notify
the Company in writing (in sufficient time to allow the Company to reduce any
such payment) that the Company should make a lower contribution in order that
you may avoid exceeding a level of personal pension inputs which shall give rise
to an annual allowance charge. In this paragraph, expressions shall, unless the
context otherwise requires, have the same meaning as in sections 227 to 238
inclusive of the Finance Act 2004. There is no contracting out certificate in
force with respect to your employment pursuant to this Agreement.

 

5.7 You may be granted further stock awards from time to time at the discretion
of the Company.

 

6. ABSENCE FROM WORK

 

6.1 If you are absent for any reason you should inform the Company as soon as
possible but by the end of the first day.

 

6.2 You must submit a medical certificate to the Company signed by your doctor
as to the reason for the absence if you are absent for any period of 8
consecutive days or more. A new medical certificate should be sent each week
thereafter.

 

6.3 For the purposes of Statutory Sick Pay the agreed “qualifying days” are
Monday to Friday.

 

6.4 There is no contractual entitlement to sick pay in the event of absence from
work by reason of illness or incapacity. Any payment made will be at the sole
and absolute discretion of the Company as detailed in the employee handbook.

 

6.5 For the avoidance of doubt the provisions of this clause 6 will not
prejudice or limit in any way the Company’s right to terminate the Employment
pursuant to clauses 8 or otherwise pursuant to its terms.

 

6.6

The Company reserves the right to require you at any time to undergo a medical
examination and you authorise the Company’s Board of Directors to have
unconditional access to any report or reports (including copies) produced as a
result of any such examination as the

 

5



--------------------------------------------------------------------------------

 

Board may from time to time require to the extent the contents are relevant to
your ability to carry out your duties.

 

7. HOLIDAYS

 

7.1 You are entitled to the following holidays during which you will be paid
your normal remuneration:

 

  7.1.1 Subject to clause 7.2 below, eight Statutory holidays, which are New
Year’s Day, Good Friday, Easter Monday, May Day, Spring Bank Holiday, Late
Summer Bank Holiday, Christmas Day and Boxing Day unless on any such Bank
Holiday you are required to carry out your duties of the Employment, in which
case you will be given another day’s holiday in lieu of the Bank Holiday worked.

 

  7.1.2 additional entitlement period of 30 working days accumulating at the
rate of 2.5 days per completed calendar month’s service. This entitlement is
subject to the following sub clauses of this Clause 7 and shall be taken at
times to be agreed in advance with the Company.

 

7.2 The Company reserves the right to require you to work on any statutory
holiday. In the event that you are required to work on a statutory holiday you
will be given a day’s holiday in lieu to be taken at a time to be agreed with
Your Director.

 

7.3 The holiday year is the calendar year from 1 January to 31 December and you
should take your holidays during this period. You will not be permitted to carry
over more than 5 unused holiday days’ entitlement into a following holiday year
except in exceptional circumstances with the express written consent of Your
Director.

 

7.4 You may not take as holiday more than 10 working days consecutively out of
your entitlement without the prior written consent of the Company.

 

7.5 If you leave the Employment with outstanding holiday entitlement, you will,
in addition to any other sums to which you may be entitled, be paid a sum
representing salary for the number of days’ holiday entitlement outstanding. If
you leave the Employment having taken more than the accumulated holiday
entitlement for the current holiday year then a sum equivalent to wages for the
additional holiday taken will be deducted from any final payment to you and the
balance will be paid to you.

 

6



--------------------------------------------------------------------------------

7.6

A day’s pay for holiday pay purposes is calculated as 1/260th of your annual
basic salary.

 

7.7 The Company may require that you take any unused holiday during a period of
notice being served by you and if the Company exercises its right to place you
on garden leave pursuant to clause 8.5 below, you will be deemed to take any
accrued untaken holiday during your garden leave period and so will have no
separate entitlement to payment for it when your Employment actually terminates.
You have no right to take holiday during a period of notice except with the
Company’s prior agreement.

 

8. TERMINATION OF EMPLOYMENT

 

8.1 Subject to clause 8.7 the Company may terminate the employment by serving
not less than twelve months’ notice in writing. You may resign your employment
by serving not less than six months’ notice in writing.

 

8.2 Subject to clause 8.7, as an alternative to notice pursuant to clause 8.1,
the Company may, in its absolute discretion terminate this Contract without
prior notice and make a) a payment in lieu of the basic salary (but not other
benefits) to which you would have been entitled during the period of notice of
termination provided under clause 8.1 and b) a payment of 20% of the amount
payable in a) above in lieu of the benefits to which you would have been
entitled during the period of notice of termination provided under clause 8.1.

 

8.3 Once notice has been given, either by the Company or by you pursuant to
clause 8.1, the Company may in its absolute discretion, at any time during such
notice terminate this Contract and make a) a payment in lieu of the basic salary
(but not other benefits) to which you would have been entitled during the during
the unexpired period of notice and b) a payment of 20% of the amount payable in
a) above in lieu of the benefits to which you would have been entitled during
the unexpired period of notice.

 

8.4 The Company shall have the right to suspend you (subject to the continued
payment of your salary and benefits) pending any investigation into any
potential dishonesty, gross misconduct or any other circumstances which may give
rise to a right to the Company to terminate your employment for such period as
it thinks fit.

 

8.5 You agree that you have no right to be provided with work by the Company and
at any time after either you or the Company have given notice to terminate the
Employment (or if you breach this Contract by resigning without giving the
required notice and the Company does not accept your resignation on that basis)
then the Company may:

 

7



--------------------------------------------------------------------------------

  8.5.1 require you not to carry out your duties or to exercise your powers or
responsibilities under this Contract during the remaining period of your notice
period (or any part of such period);

 

  8.5.2 require you to resign immediately from any offices you may hold in the
Company or in any Group Company;

 

  8.5.3 require you not to attend your place of work or any other premises of
the Company or any Group Company during the remaining period of your notice (or
any part of such period);

 

  8.5.4 require you not to make contact with any employees, agents or customers
or clients of the Company or any Group Company except as directed by the Company
during the remaining period of your notice (or any part of such period);

 

  8.5.5 require you to return to the Company all documents, computer disks and
other property (including summaries, extracts or copies) belonging to the
Company or any Group Company or to its or their clients or customers;

 

  8.5.6 require you to work from your home and/or to carry out exceptional
duties or special projects outside the normal scope of your duties and
responsibilities provided these are commensurate with your status.

The exercise of the right contained in this clause 8.5 shall be described in
this Contract as Garden Leave and the period during which it is exercised shall
be described as the Garden Leave Period.

 

8.6 If the Company exercises its right under clause 8.5 above it will continue
to pay to you your normal contractual remuneration as described in 5 above as
long as you comply with your obligations under this Contract. Where the Company
terminates your employment during any financial year the Company will pay your
annual bonus as set out in Schedule 2 pro-rata for the period of the year worked
to the date of termination PROVIDED THAT the bonus payment shall be calculated
at year end based on actual audited results and shall be paid as soon as
possible at the commencement of the following financial year.

 

8.7

Nothing in this Contract prevents the Company from terminating the Employment
summarily in the event of any serious breach by you of any material and
fundamental term(s)

 

8



--------------------------------------------------------------------------------

 

of this Contract (including, without limitation, breach of clause 18.2) or any
gross misconduct by you. In the event of such termination, the Company shall not
be obliged to make you any further payment beyond the amount of any remuneration
and payment in lieu of outstanding untaken holiday entitlement actually accrued
up to and including the date of such termination and the Company shall be
entitled to deduct from such remuneration any sums you owe it or any Group
Company, to which deduction you hereby expressly consent.

 

8.8 At any time during the Employment, including during any Garden Leave Period,
the Company may require you to return promptly to the Company all original and
copy documents, software and any other information-storing medium belonging or
relating to the Company or any other Group Company and any other property
belonging to the Company or any Group Company or belonging to any third party
who has provided the property to the Company or any Group Company for the use of
that company which is in your possession or under your control.

 

8.9 You will on the termination of your employment for any reason return to the
Company all confidential information or property belonging or relating to the
business of the Company or any Group Company which is in your possession or
under your control on the Termination Date, including but not limited to any
company car, mobile telephone, laptop computer, software, disks or data (held in
whatever form) and keys.

 

9. RESIGNATION AS DIRECTOR

 

9.1 Without prejudice to clause 8.5.2 you will on termination of your Employment
for any reason at the request of the Company resign immediately without claim
for compensation:

 

  9.1.1 as a director of the Company and any Group Company of which you are a
director; and

 

  9.1.2 from all trusteeships held by you of any pension scheme or other trusts
established by the Company or any Group Company or any other company with which
you have had dealings as a consequence of your employment with the Company.

 

9.2 If you fail to resign within seven days of request, the Company is
irrevocably authorised to appoint a person to execute any documents and to do
everything necessary to effect such resignation or resignations on your behalf.

 

9



--------------------------------------------------------------------------------

10. INTELLECTUAL PROPERTY

 

10.1 You acknowledge that because of the nature of your duties and the
particular responsibilities arising as a result of such duties that you owe to
the Company and any Group Company you have a special obligation to further the
interests of the Company and each Group Company.

 

10.2 You shall promptly disclose to the Company any idea or invention created in
the manner prescribed by sections 39(1) and 39(2) of the Patents Act 1977. Any
such inventions will then be dealt with in accordance with the provisions
expressed in that Act.

 

10.3 You acknowledge that all trade marks, registered designs, design rights,
copyright, database rights and other intellectual property rights (together,
where registerable with the right to apply for registration of the same, aside
from those described in clause 10.2), whether in existence now or coming into
existence at any time in the future, will, on creation either during the normal
course of employment or by using materials, tools or knowledge made available
through your employment, vest in and be the exclusive property of the Company or
any Group Company which the Company shall nominate and if required to do so
(whether during or after the termination of his employment), you shall execute
all instruments and do all things necessary to vest ownership in the above
rights in the Company as sole beneficial owner. Where the same does not
automatically vest by Act of Parliament, you shall immediately assign the same
to the Company. You irrevocably waive all your rights pursuant to sections 77 to
83 inclusive of the Copyright Designs and Patents Act 1988 and any statutory
amendment thereto.

 

10.4 You appoint the Company to be your attorney in your name and on your behalf
to execute any such instrument or do any such thing necessary for the purpose of
giving to the Company or its nominee, the full benefit of the provisions of this
clause 10 and acknowledge in favour of any third party that a certificate in
writing signed by any director or secretary of the Company, that any instrument
or act falls within the authority conferred shall be conclusive evidence that
such is the case.

 

10.5 Clauses 10.1, 10.2, 10.3 and 10.4 cannot be amended or varied other than by
written agreement with the parties.

 

11. NORMAL RETIREMENT AGE

 

10



--------------------------------------------------------------------------------

The Company’s normal retirement age for Directors is 65.

 

12. CONFIDENTIALITY AND RESTRICTIONS

 

12.1 In consideration for the payments and other benefits due to you under this
Contract, you agree to enter into the restrictions in Schedule 1 to protect the
legitimate interests of the Company and any other Group Company.

 

12.2 You agree that if you receive any offer of employment or any other work
during your Employment (including any Garden Leave Period) or at any time during
the Restricted Period, you will give to the person offering you the employment
or engagement a copy of this clause 12 and Schedule 1.

 

13. GRIEVANCE AND DISCIPLINARY PROCEDURES

 

13.1 The disciplinary rules and procedure and the grievance procedure applicable
to the Employment are set out in the Employee Handbook.

 

13.2 Please note that those rules and procedures are not part of your contract
of employment and do not have contractual force and effect unless expressly
stated to the contrary.

 

14. DATA PROTECTION

 

14.1 Your personal data will be held by the Company in its manual and automated
filing systems. You hereby consent to the processing and disclosure of such data
internally and, so far as is reasonably necessary, externally in order for the
Employment under this Contract to be performed, for decisions to be made
regarding your employment, or for the purpose of any potential sale or transfer
of at least 50% (fifty per cent) or the shares of the Company or any Group
Company or any potential sale or transfer of any business of the Company or any
Group Company to which in either case you are at the relevant time assigned
including, in the event of a potential sale or transfer, disclosure of such data
to any proposed purchases or its advisers in confidence.

 

14.2 You further consent to the Company processing and disclosing sensitive data
internally and externally to professional advisors in confidence or medical
practitioners including medical information for the purpose of assessing your
ability to continue with Employment and data regarding sex, marital status,
race, ethnic origin, disability for a purpose of monitoring to ensure equality
of opportunity within the Company.

 

11



--------------------------------------------------------------------------------

14.3 You shall keep the Company informed of changes to his personal data.

 

15. DEDUCTIONS

For the purposes of the Employment Rights Act 1996, you hereby authorise the
Company at any time during the continuance of this Contract and in any event on
termination howsoever arising, to deduct from your remuneration (which for this
purpose includes salary, pay in lieu of notice, commission, bonus, holiday pay
and sick pay) all debts owed by you to the Company or any Group Company,
including but without limitation the balance outstanding of any loans (and
interest where appropriate) advanced by the Company to you, the cost of
repairing any damage or loss to the Company’s property caused by you.

 

16. COLLECTIVE AGREEMENTS

 

16.1 There are no collective agreements that directly affect the terms and
conditions of your employment.

 

17. SMOKING POLICY

 

17.1 The Company operates a no smoking policy in respect of all of its premises.

 

18. PRIOR AND OTHER AGREEMENTS

 

18.1 This Contract cancels and is in substitution for all previous letters of
engagement, agreements and arrangements (whether oral or in writing) relating to
the subject matter hereof between the Company or any Group Company and you all
of which shall be deemed to have been terminated by mutual consent.

 

18.2 You hereby warrant that by entering into this Contract and performing your
duties hereunder you will not be in breach of any terms or obligations under any
further or other agreement with any third party.

 

19. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

19.1 This Contract does not confer rights on your spouse or dependants or any
third party under the Contracts (Rights of Third Parties) Act 1999. Clauses 2,
8, 9, 10, 12, 14, 15 and 18 of this agreement do confer rights and shall be
enforceable by any Group Company under the Contracts (Rights of Third Parties)
Act 1999. Save as expressly stated, no other rights are conferred on any Group
Company or to any other third party.

 

12



--------------------------------------------------------------------------------

20. GOVERNING LAW AND JURISDICTION

 

20.1 This agreement shall be governed by and interpreted in accordance with the
law of England and Wales.

 

20.2 The parties to this agreement submit to the exclusive jurisdiction of the
English Courts in relation to any claim, dispute or matter arising out of or
relating to this agreement.

 

20.3 Any delay by the Company in exercising any of its rights under this
agreement will not constitute a waiver of such rights.

EXECUTED as a Deed by the parties on the date set out at the beginning of this
Contract

 

SIGNED and delivered as a deed by CLEAR CHANNEL OUTDOOR LIMITED acting by two
directors or by one director and the secretary:          Director            

Signature

   /s/ Jonathan Bevan:         

Name

   JONATHAN BEVAN          Director/Secretary            

Signature

   /s/ Mark Mays:         

Name

   MARK MAYS          SIGNED by CHRISTOPHER WILLIAM ECCLESHARE: /s/ William
Eccleshare         

 

13